Citation Nr: 0426207	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  02-16 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from September 1959 
to September 1962.  

This matter arises from a May 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which determined that the veteran had failed 
to submit new and material evidence to reopen the claim of 
service connection for back disability, claimed as 
degenerative disc disease and osteoarthritis of the lumbar 
spine.

The veteran was afforded a personal hearing at the local RO 
before the undersigned veterans law judge in May 2004.  A 
transcript of the hearing has been associated with the claims 
folder.


FINDINGS OF FACT

1.  In a decision dated in January 1999, the Board determined 
that service connection for degenerative disc disease and 
osteoarthritis of the lumbar spine was not warranted because 
the competent evidence failed to show that the veteran's 
degenerative disc disease and/or osteoarthritis of the lumbar 
spine had its onset in service or was otherwise related 
thereto.

2.  The evidence received since the January 1999 Board 
decision is either cumulative of evidence of record 
considered in that decision or immaterial; this evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  

CONCLUSIONS OF LAW

1.  The January 1999 Board decision denying service 
connection for degenerative disc disease and osteoarthritis 
of the lumbar spine is final.  38 U.S.C.A. § 7104(b) (West 
1991 & 2002); 38 C.F.R. § 20.1100 (1998 & 2003).

2.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for back disability, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

By a letter dated in August 2003, the RO advised the veteran 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his request to reopen the claim of service 
connection for low back disability, but that he must provide 
enough information so that VA could request any relevant 
records.  The veteran was advised of the evidence received 
and was requested to provide authorization for the release of 
any additional private medical records.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  The letter essentially set 
forth the fundamental elements of the regulations pertaining 
to VA's duty to assist, thus notifying the veteran of his and 
VA's respective obligations to obtain different types of 
evidence.

The May 2001 rating decision and July 2002 statement of the 
case (SOC) collectively notified the veteran of the relevant 
laws and regulations and essentially advised him of the 
evidence necessary to substantiate his claim to reopen.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

During his May 2004 personal hearing, the veteran provided a 
history of post-service treatment for back problems.  He 
recalled receiving treatment from a 
Dr. Swatz shortly after service discharge, a Dr. Phillibert 
from 1963 to 1968, and from a Dr. Finer from 1968 to 1972.  
He testified that he had tried to obtain his treatment 
records from these physicians, but that he had been 
unsuccessful in doing so.  He said the physicians had either 
moved or passed away.  The veteran stated that the relevant 
records reflecting more recent treatment for his back 
disability were included with the claims file.  He has not 
identified any outstanding medical records that would be 
pertinent to the claim on appeal, which have not already been 
obtained.  The Board therefore finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2003).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. 
§ 3.156(a) (2003).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim of entitlement to service connection was 
filed prior to that date.  Therefore, the amended regulation 
does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Using the guidelines noted above, the Board finds that the 
veteran has not submitted new and material evidence.  The 
claim concerning entitlement to service connection for low 
back disability will not be reopened.

The Board denied service connection for degenerative disc 
disease and osteoarthritis of the lumbar spine in a January 
1999 decision.  In that decision, the Board determined that 
the veteran had not presented competent evidence to show that 
degenerative disc disease or osteoarthritis of the lumbar 
spine began in service or was causally related thereto.  The 
Board recognized that the veteran had been treated for a back 
injury on only one occasion in service, and that the records 
were otherwise negative for complaints, treatment, or 
diagnosis of a back disorder.  The Board also observed there 
was no evidence of treatment for low back problems prior to 
1972 (nearly 10 years post-discharge).  Moreover, the Board 
found that the veteran had failed to submit medical 
(competent) evidence establishing an etiological relationship 
between the veteran's active service and his diagnosed 
degenerative disc disease and osteoarthritis of the lumbar 
spine.  The Chairman denied a reconsideration of the appeal 
in December 1999.  See 38 C.F.R. § 20.1001.  The January 1999 
decision is therefore final.  38 U.S.C.A. § 7104(b); 
38 C.F.R. § 20.1100.  The United States Court of Appeals for 
Veterans Claims (Court) affirmed the decision in June 2000.  

The evidence received by VA after the January 1999 Board 
decision includes personal statements and testimony, a 
statement from C.E.P., an affidavit from H.M., a 
statement/opinion from E.N. Diamond, M.D., and a copy of a 
prescription label from Elliott Pharmacy.  The personal 
statements and testimony provided by the veteran are 
essentially duplicative of those he previously submitted.  
The affidavit received from H.M. is also not "new" because 
it is essentially a reiteration of a statement received from 
her in October 1995.

The statement/opinion from Dr. Diamond, while "new," is 
immaterial because it only serves to further document the 
current status of the veteran's back disability.  
Specifically, Dr. Diamond merely indicated that the veteran 
suffers from arthritis of the back, and that the condition is 
permanently disabling.  The statement fails to draw any 
relationship between the veteran's current low back problem 
and any injury or accident that occurred during his active 
service.  

The statement from C.E.P. is also "new" but not 
"material."  She states that she is the daughter of C.E.C. 
Phillibert, M.D., and that the veteran was a patient of her 
father during the 1960s.  She stated her father was general 
practitioner until his retirement in 1969.  She said she did 
not know what happened to his files/records when he closed 
his office.  The statement is not material because it makes 
no reference to low back disability.

The prescription label from Elliott Pharmacy is also 
immaterial.  Dated May 22, 1967, the label indicates that Dr. 
Phillibert prescribed an unidentified medication to the 
veteran "as needed for pain."  There is no indication what 
"pain" was being treated by the medication.  Considering 
the paucity of information contained on this label, there is 
no basis for stating that the medication was prescribed for 
the veteran's purported back pain.  

The evidence received since the January 1999 Board decision 
is cumulative of evidence considered in that decision or is 
plainly immaterial, and when considered in conjunction with 
the overall record, it does not bear directly and 
substantially upon the specific matters under consideration, 
that is, whether the veteran's back disability was incurred 
or aggravated during active service.  Accordingly, the 
veteran's attempt to reopen his claim for entitlement to 
service connection for low back disability must fail.




ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for low back 
disability, and the claim is not reopened.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



